DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2020, refiled 17 July 2020 has been entered.


Applicant’s reply regarding Application No. 15/545894 filed 17 July 2020 has been fully considered. Claim(s) 1 has been amended. Claims 1, 3-5 are currently being examined. In response to the amendments, the rejections under 35 USC 103 are modified. In response to the amendments, new rejections are made.

Claim Rejections - 35 USC § 112
Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the easy-bonding layer provides an adhesiveness between the cycloolefin film and the hard coat layer, and makes a contraction difference between the easy-bonding layer and the hard coat layer smaller”. The scope of the claim(s) is confusing, because it is not clear whether the term “contraction difference” is intended to refer to “coefficient of thermal expansion”, “lattice mismatch”, “residual stress from drying”, “spring constant”, or some other property. For purposes of examination, the claim has been interpreted as a property met when a polyolefin and styrene-acryl based resin are present in the easy-bonding layer.
Claim 1 recites the limitation “having the glass transition temperature”. There is insufficient antecedent basis for this limitation in the claim. This may be remedied by replacing “the glass transition temperature” with “a glass transition temperature”.
Claims 3-5 are dependent on claim 1 and thus also indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2004284158A, already made of record, using a machine translation) and further in view of Datta et al. (US 5225483), Higashi (US 20030035926) and Kondo et al. (US 20080131674, already made of record).
Regarding claim 1, Hashimoto discloses a hard coat film 1 comprising a cyclic olefin film 2, a primer 3 and a hard coat layer formed of an ionizing radiation curable resin 4 in this order (Hashimoto 
Hashimoto does not disclose the primer may be a mixture of polyolefin based resin and styrene-acryl based resin. 
Datta discloses a thermoplastic blend including (a) a copolymer of styrene and an acrylic acid or acrylate (b) polypropylene, and (d) modified polypropylene (Datta Col 3 Lines 40-46). Datta discloses the ratio of polypropylene-based polymers to styrene-acrylic polymer may be 90/10 to 40/60 (Datta Col 4 Lines 26-34, Col 13 Lines 28-31, 45-55). Datta discloses the composition is useful in laminating with engineering plastics (Datta Col 13 Lines 63-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the thermoplastic blend of Datta as the polymer in the primer film of Hashimoto in order to gain the benefit of improved impact strength as taught by Datta (Datta Col 2 Lines 57-63).
Hashimoto in view of Datta is silent on the glass transition temperature of the styrene-acrylic polymer.
Higashi discloses a sheet-like substrate that may be a transparent resin film formed from a cycloolefin (Higashi Paras 16-17) coated with a polymer resin that preferably has a Tg of greater than 60 C such as a styrene-acrylic copolymer with Tg of 97 to 125 C (Higashi Para 19) that may be subsequently coated with an additional resin layer (Higashi Paras 67-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use choose the styrene-acrylic of Hashimoto in view of Datta to have a Tg of greater than 60 C in order to gain the benefit of maintaining binding strength without softening during use (Higashi Para 55).

Kondo discloses an optical film comprising a support with a hardcoat layer thereon, the hardcoat comprising a curable resin compound with a molecular weight of 800 to 2,000 (Kondo Para 44). Kondo discloses the support may be a norbornene-based resin (Kondo Para 222), i.e. a cycloolefin. Kondo discloses the hardcoat may have the curable resin compound as the primary component, along with higher and lower mass-average molecular weight compounds (Kondo Paras 74, 75, 81, 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the hardcoat composition of Kondo as the hardcoat of Hashimoto in view of Datta and Higashi in order to gain the benefit of improvements in hardness, brittleness, and curling as taught by Kondo (Kondo Para 55).

Regarding claim 3, Hashimoto in view of Datta, Higashi, and Kondo disclose the hard coat preferably comprises polyfunctional acrylates (Hashimoto Para 24), specifically those having 3 or more (meth)acryloyl groups (Kondo Paras 71, 72), which are the same compounds as being described by the present specification has having (meth)acryloyloxy groups (Specification Page 11 Para 39).

Regarding claim 5, Hashimoto in view of Datta, Higashi, and Kondo discloses the primer layer has a thickness of about 0.1 to 3.0 microns (Hashimoto Para 22) such as 0.2 to 1 microns (Degand Col 6 Lines 10-13).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2004284158A, already made of record, using a machine translation) in view of Datta et al. (US 5225483), Higashi (US 20030035926) and Kondo et al. (US 20080131674, already made of record) as applied to claim 1 above, and optionally further in view of Padiyath et al. (US 20080075948, already made of record).
Regarding claim 4, Hashimoto in view of Datta, Higashi, and Kondo disclose the hard coat film as described above
Hashimoto in view of Datta, Higashi, and Kondo does not disclose an elongation rate of the resin of the hard coat layer when tested as claimed. However, given that Hashimoto in view of Datta, Higashi, and Kondo disclose a hard coat film including a hard coat layer with composition identical to that presently claimed, and are directed to the same (touch panel) application (Hashimoto Para 1, Kondo Para 12), it is clear that the teachings of Hashimoto in view of Datta, Higashi, and Kondo encompass a hard coat film including a hard coat layer with the same properties as presently claimed, i.e. an elongation rate of 8 to 45% according to the claimed test method.
Padiyath discloses that “hard resin” or “hardcoat” describes resins with an elongation at break of less than 50% or less than 40% (Padiyath Para 50).
If it was determined that the hard coat of Hashimoto in view of Datta, Higashi, and Kondo did not meet the claimed elongation rate, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the elongation of the hard coat of Hashimoto in view of Datta, Higashi, and Kondo to values such as at least 20% and less than 50% according to the teachings of Padiyath, in order to gain the benefit of tear resistance/toughness while still being a hardcoat as taught by Padiyath (Padiyath Paras 50, 61, 63).

Response to Arguments
Applicant's arguments filed 17 July 2020 have been fully considered in light of the amendments and new grounds of rejections set forth above, but they are not persuasive.


On pages 7-8 of the response, applicant argues that claim 1 as amended is sufficiently narrow to be supported by the data. However, the data is not commensurate in scope with the claims for at least the reason that Table 1 is limited to mixtures of one of three styrene-acryl based resins (UG4035, UG4040, UG4070) with Tg of 52 C, 63 C or 58 C (Specification Paragraphs 59, 69, 70) and one of two polyolefin based resins (Surflen P-1000, Unistole P-901) neither of which is explicitly identified as comprising a propylene monomer and which as previously noted are both modified polyolefins, as evidenced by Amano et al. (US 20050091935, already made of record, Paragraph 41) and Iseki et al. (US 20120202053, already made of record, Paragraph 35), while claim 1 as amended allows any styrene-acryl based resin with Tg above 50 C without limit, and any polyolefin comprising propylene as a monomer.
Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of cycloolefin films, hard coat layers, and easy-bonding layers.

On pages 8-9 of the response, with regard to dependent claims 3-5, it is noted that separate arguments are not made and the rejections of record meet the claim limitations for the same reasons as set forth for claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al. (US 20070082209) discloses primers for use on substrates that are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787